Per Curiam.
There are seven specifications of alleged error in the trial court which we have examined with care. Not one of them points out any erroneous ruling in the conduct of the trial, or in the giving of judgment as permitted by the supplement of 1916 to the Practice act. There is therefore nothing on which this court could reverse: and the judgment is consequently affirmed.
It may do no harm to add that we have also examined the evidence, and find that a fair question of fact was presented for the decision of the trial judge sitting as a jury, and decided by him. With that decision, on well settled principles, we do not interfere.
The judgment is affirmed, with costs.